Citation Nr: 0900337	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-32 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran has a current diagnosis of 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In April 2004, April 2005, and July 2005 VA sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the May 2005 rating 
decision, September 2005 SOC, and June 2006 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(d) (2008).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where, as here, the overall evidence of record fails 
to support a diagnosis of the claimed condition at any time 
during the claim, that holding would not be applicable.

The veteran's service personnel records show that he served 
in Vietnam during the Vietnam era.  The veteran's service 
treatment records (STRs) do not show any complaints of, or 
treatment for, any psychiatric disorders.  At his May 1969 
discharge examination he was found to be normal from a 
psychiatric standpoint.

The medical evidence of record shows no diagnosis of PTSD.  
In his March 2004 claim the veteran indicated that he had 
been treated for PTSD at the Vet Center in Albuquerque.  
However, the Vet Center indicated in April 2004 that the 
veteran did not keep an appointment he scheduled with them 
and that they had no records for him.  The RO scheduled the 
veteran for a PTSD VA examination in April 2005 but the 
record indicates that he failed to report for it.  In August 
2005 the veteran had a general medicine VA examination at 
which the examiner opined that the veteran's comprehension, 
coherence of response, and emotional reaction all appeared to 
be within normal limits.  The examiner noted that per the 
history provided by the veteran his social and occupational 
functioning had been affected by his homelessness.

Treatment notes from the VA veteran's outreach program in 
Albuquerque show that he contacted them in September 2005 for 
assistance in finding housing.  The social worker's notes 
from the initial telephone contact indicate that the veteran 
was easily confused by information.  When the veteran 
appeared in person two days later the same social worker 
indicated that he seemed to have some mental health issues 
but had not received mental health treatment.  In September 
2005, the veteran told a nurse in the outreach program that 
he heard "chatter" in the background but that the voices 
were not clear and that he could not understand the words.  
He also indicated that at times he could sense the words that 
others had in their thoughts.  He did not have flashbacks, 
recurrent recall of events, or a startle reflex, and he 
tended to be a loner.  Depression and mood disorder screening 
tests were negative.

We recognize the sincerity of the arguments advanced by the 
veteran that he has PTSD which should be service connected.  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, PTSD is a complex disorder which requires 
specialized training for a determination as to diagnosis and 
causation, and it is therefore not susceptible of lay 
opinions on etiology.  The Board notes that the record does 
not show that the veteran has been diagnosed with PTSD.

The Board expresses its appreciation for the veteran's 
service in Vietnam.  However, in the absence of a diagnosis 
of PTSD in the evidentiary record, service connection for 
PTSD must be denied.  The Board need not evaluate the other 
elements necessary for service connection for PTSD, since the 
absence of one requirement means an award of service 
connection is not possible.  As the evidence preponderates 
against the claim for service connection for PTSD, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for PTSD is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


